In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00019-CV

JW CONSTRUCTION/JOSEPH YAMIN               §   On Appeal from County Court at Law No. 1
A/K/A JOSEPH YAMMINE, Appellants
                                           §   of Tarrant County (2020-006985-1)

V.                                         §   March 4, 2021

QUEEN SHIVA, LLC, Appellee                 §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack